DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 09 May 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 11 line 5, filed 09 May 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 02 Dec 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 11 line 15, filed 09 May 2022, with respect to ‘simultaneously pushing and pulling’ have been fully considered and are persuasive.  The rejection of 02 Dec 2021 has been withdrawn. For clarity of record, the pipe is pulled from one end and pushed from the other end, resulting in a single movement of the pipe. 
Applicant’s arguments with respect to claim(s) 4, 8 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive. 
The applicant argues that claim(s) 4 and 8 should be allowable (Page 12 line 9 and 18) because ‘the radial arms have open space between them which allows the pipe to be used to convey drilling fluid out of the hole’. The examiner suggests that this be recited in the claims to further define the applicant’s invention over the prior art.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 line 23 recites “rotated.” Indicating the end of the claim; however three more lines are presented. It is believed that the end punctuation is in error. Clarification or correction is requested.  Appropriate correction is required.
Claim 15 line 17 recites “pulling on the pipe with the drive shaft without rotating the pipe”. It is unclear how a pulling action would create a rotation? Was the intent to rotate the drive shaft. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Self et al. (US 20040188142).
Regarding claim 14, Self discloses a cutting head (Fig 4) for attachment at an end of a pipe (Fig 4 #14) and for 2pulling on the pipe with a drive shaft (#20) extending through a pre-formed pilot hole (Fig 1 #16), the 3cutting head comprising: 
4(a) a mounting bracket (Fig 4 #82 support member explained ¶0065) configured (Fig 4) for attachment of the cutting head to the pipe [#14], 5the mounting bracket extending radially (Fig 4 #94 members) outwardly from the central axis [#84] by a 6radial distance equal (variable by #102 linear actuator) to an interior radius of the pipe and is configured for 7attachment (Fig 4 - threads shown) to an interior wall of the pipe; 
8(b) a cutter wheel (#38) having a radius larger (Fig 4) than a radius of the pipe [#14] so the pipe can be pulled (Fig 1 ¶0066 – “thereby allowing product pipe 14 to be pulled into upsized borehole 42”) along an enlarged hole (#42) being bored by the cutter wheel; 2
(c) a bearing (Fig 4 #108 – swivel) having a rotatable component connected to the cutter wheel and rotatable around a central axis (#84) and having a stationary component attached to 12the mounting bracket, the bearing configured (¶0066 – “thereby allowing the product pipe to be pulled into upsized borehole without being subjected to excessive twisting”) to allow the cutter wheel to be 13driven in rotation without rotation of the pipe; and 
14(d) a drive shaft connector (Fig 4 #112) on an opposite side (Fig 4 left side) of the cutter wheel [#38] from the 15mounting bracket [#82] for attachment of the cutter wheel to a pilot hole drive shaft (#20) 16and configured (¶0063 – “the cutting member #38 has a central longitudinal axis and is operatively connectable with the drill string #20 for rotation therewith”) so that rotation of the drive shaft, when connected to the drive 17shaft connector, rotates the cutter wheel 
18wherein the mounting bracket (#82) has at least two 19radial arms (Fig 7 #94, 96 and 98) each extending outwardly from the central axis [#84] by the radial distance 20equal to the interior radius of the pipe.  
Regarding claim 18, Self discloses a cutting assembly for boring an enlarged hole along and following a pre-formed pilot hole, the cutting assembly comprising: 
4(a) a pipe (#14) for being installed in the enlarged hole (#42);
(b) a mounting bracket (#82) attached to the pipe5 [#14] wherein the mounting bracket has at least two radial arms (Fig 7 #94, 96 or 98) each extending 6outwardly from the central axis (#84) by the radial distance equal (variable by actuator #102) to the interior 7radius of the pipe into connection (Fig 4 illustrates threaded connection) to an interior wall of the pipe; 
8(c) a cutter wheel (#38) having a radius larger (Fig 4) than a radius of the pipe [#14] so the pipe can 9be pulled along the enlarged hole being bored by the cutter wheel; 
10(d) a bearing (#108 – swivel) having a rotatable component connected to the cutter wheel and 11rotatable around a central axis and having a stationary component attached to 12the mounting bracket, the bearing configured (¶0066) to allow the cutter wheel to be 13driven in rotation without driving the pipe in rotation; 
14(e) a drive shaft connector (Fig 4 #112) attached to an opposite side (Fig 4 left side) of the cutter wheel from 15the mounting bracket; and 
16(f) a drive shaft (#20) extending through the pilot hole into connection (Fig 4) with the drive 17shaft connector [#112], the drive shaft and the drive shaft connector configured (¶0063 – the cutting member #38 has a central longitudinal axis and is operatively connectable with the drill string #20 for rotation therewith”) to 18rotate the cutter wheel by rotation of the drive shaft and to pull or push on the 19cutting assembly in response to pulling or pushing on the drive shaft.  
Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rozendaal et al (US 20020066598).
Regarding claim 115, Rozendaal discloses a trenchless method for laying an underground pipe (#31 - ream string), the 2method comprising: 
3(a) drilling a pilot hole (¶0005) from an entrance location to an exit location with a pilot hole 4cutter wheel (‘drill head’) rotated by a pilot hole drive shaft (¶0004 – “drive mechanism is adapted to rotate a drill string about its longitudinal axis”); 
5(b) attaching an end of the pilot hole drive shaft (#9) at the exit location (Fig 3 right side) to a cutter 6wheel (Fig 6 #2) having a diameter greater (¶0006 – “the diameter of the pilot bore so constructed typically must be enlarged. To accomplish this, a reamer is attached to the drill string which is pulled back along the path of the pilot hole, thus reaming out the hole to a larger diameter”) than the pipe; 
7(c) attaching the pipe to the cutter wheel through a bearing (#10) interposed between 8the cutter wheel and a mounting bracket (#141) attached to the pipe, 
the bearing 9having a rotatable component connected to the cutter wheel and rotatable 10around a central axis and having a stationary component attached to the 7mounting bracket, the bearing allowing the cutter wheel to be driven in rotation without rotation of the pipe (¶0049 – “this embodiment further includes a rear offset mount #141 including offset shaft #143. The offset mount #141 is preferably rotatably coupled to the cutting body #2 (e.g. by bearings #10) so that the offset shaft #143 will not rotate as the cutting body #2 rotates”); and 
13(d) simultaneously 
14(i) enlarging (¶0006) the pilot hole by pulling on the cutter wheel with the drive 15shaft (#9) and rotating the cutter wheel with the drive shaft to form an 16enlarged hole; 
17(ii) pulling on the pipe [#31] with the drive shaft [#9] without rotating the pipe (¶0049 – ‘offset mount #141 including offset shaft #143 rotationally isolated from cutting body and drive shaft through bearing #10 and ¶0051 discloses offset shaft has end #49 to be removably coupled to ream string #31”; however broadly reading the claim simply pulling on the drill string would not produce any rotational movement from the ream string); 
18(iii) pulling (¶0006 – “pulled back along the path of the pilot hole”) the cutter wheel [#2] and the pipe [#31] along the pilot hole from the 19entrance location (Fig 3 left side) in a direction from the exit location (Fig 3 right side) to the entrance 20location (Fig 3 left side); and 
(iv) simultaneously22 pushing the pipe while the pipe is being pulled and the 23cutter wheel is being rotated (¶0052 – “by rotating the offset mount #141 via the ream string, and applying a longitudinal force to the ream string, the backreamer may be tilted toward a desired drilling direction. Pointing, reorienting, and applying force to the offset mount #141 through the ream string #31 in this manner achieves an amount of directional control and steerability during the reaming operation”); 
24whereby the cutter wheel advances along the pilot hole and the pipe is 25simultaneously (Fig 3 illustrates #31 ream string connected to drillstring) advanced through the enlarged hole immediately behind the cutter 26wheel (generally #1 backreamer).  
Regarding claim 116, Rozendaal discloses wherein the drive shaft [#9] 2is a drive pipe and the method further comprises pumping a slurry through the drive shaft to the cutter wheel while rotating the cutter wheel and pulling the pipe (¶0005 – “in a typical horizontal directional drilling sequence, the horizontal directional drilling machine drills a hole into the ground at an oblique angle with respect to the ground surface. To remove cuttings and dirt during drilling, drilling fluid can be pumped by a pump system through the drill string, over a drill head (e.g. cutting or boring tool) at the end of the drill string”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rozendaal in view of Mullins et al. (US 20080073123).
Regarding claim(s) 114, 18 and 19, Rozendaal discloses the method according to claim 15; however is silent wherein the pipe [#31] is a 2casing pipe and surrounds an auger and wherein the auger is simultaneously pushed 3and rotated from the exit location while the cutter wheel and casing pipe are pulled 4from the entrance location. 
Mullins teaches “most HDD downhole tool assemblies rely on the flow of drilling fluid to convey non-recompacted cutting out of the borehole as it is being created or upsized’ - ¶0032. Further teaching Fig 13 a casing pipe (#606) surrounding an auger (#626/628) enabling the cuttings to be readily moved toward the distal end of the casing or borehole #12. Mullings further teaches “it may also be advantageous for the inner and outer drive spindles to be supported in a manner that they can be displaced axially with resect to each other – thereby advancing or retracting the inner drill string member with respect to the outer drill string members” - ¶0024.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the method of improved drill cuttings conveyance as taught by Mullins in the system of Rozendaal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable removal of drilling cuttings from the borehole.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rozendaal in view of Engle (WO 2015134689).
Regarding claim 17, Rozendaal discloses the method of claim 16; however does not disclose wherein the pipe is a casing pipe that contains an auger and the method further comprises transporting the slurry and cuttings away from the cutter wheel by rotation of the auger.
Engle teaches wherein the pipe (Fig 6 #116 — casing segment) surrounds an auger (Fig 6 #118) and wherein the auger is simultaneously pushed (“many underground boring systems utilize augers to remove the cuttings from the borehole. Such augers are typically formed in sections, which are sequentially added rearwardly as the borehole becomes longer and can accommodate addition auger sections” (Page
2 line 3-5) and rotated (“Fig 2 is a side elevation view showing a reamer or reaming assembly extending forward from a power drive of a horizontal directional drilling rig” — Page 3 line 14} from the exit location (Figs. 2 and 7 right side) while the cutter wheel and casing pipe are pulled (Fig 7) from the entrance location (Fig 7 left side).
it would have been obvious for one having ordinary skill in the art before the effective fling date of the claimed invention, given the teachings of Engle, to modify the invention of Rozendaal to surround an auger within the front casing portion, as shown by Engle Fig 6, for the purpose of forcing the cutting or spoil to be removed from the borehole (Engle Page 1 line 22).
Allowable Subject Matter
Claim(s) 2, 5, 7 and 9-11 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barbera (US 20180163475) is listed here to illustrate prior art with recited elements however differs from the instant applicant in that the swivel/bearing is located on pull side of cutting head and not between the cutting head and the mounting bracket attached to the pipe; it is further noted that the cutting head fixed to pipe/casing #1048.
 [0134] “Borehole 1266 has a diameter D10 which is larger than a diameter D11 of pilot hole 1008, as shown in FIG. 20. The above noted rotation and forward movement may be achieved or effected by rig 1002 rotating and pushing (or applying a forward force to) the rear end of casing 1048 (such as with drive shaft 1038, coupler 1060, pushing cap 1062 and/or segment 1040) and may be aided by rig 1004 pulling pilot tube 1006 to in turn pull swivel 1056, reamer 1114 including cutter head 1054 and segment 1116, casing 1048, etc.”

    PNG
    media_image1.png
    674
    1200
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
07 Jul 2022